Atkinson, Justice.
The exception is to a judgment striking an amendment to the original petition and dismissing the case. The amendment was offered after a decision by this court holding that the deed in question conveyed separate tracts of land, and reversing a judgment of the trial court which construed the deed as conveying an entire tract to the grantees as tenants in common, and granted a decree for partition. Held, that the decision rendered at the first appearance in this court (Thurmond v. Thurmond, 179 Ga. 831, 177 S. E. 719) became the law as to the question which controlled the case. The amendment did not change the case. Consequently the court did not err in striking the amendment and dismissing the action.

Judgment affirmed.


All the Justices concur.

B. Howard Gordon and Rupert A. Brown, for plaintiffs.
Clarence E. Adams, for defendant.